Citation Nr: 1413382	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  08-03 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to the service-connected lumbar spine disability.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected lumbar spine disability.

3.  Entitlement to service connection for urinary incontinence, to include as secondary to the service-connected lumbar spine disability.

4.  Entitlement to service connection for a left thigh lipoma, to include as secondary to a service-connected skin disability.

5.  Entitlement to service connection for calluses of the right foot.

6.  Entitlement to service connection for calluses of the left foot.

7.  Entitlement to a rating higher than 40 percent for the service-connected lumbar spine disability.
8.  Entitlement to increased rating for service-connected pes planus, initially rated as noncompensable prior to June 6, 2013, and rated as 10 percent disabling from that date.

9.  Entitlement to a rating higher than 10 percent for the service-connected right ankle disability.

10. Entitlement to a rating higher than 10 percent for the service-connected scar on the lumbar spine.

11.  Entitlement to a rating higher than 30 percent for the service-connected skin disability.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

13.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or being housebound.   

14.  Entitlement to an effective date earlier than June 6, 2013, for service connection for radiculopathy of the left lower extremity. 


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

J. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran and his spouse testified before the RO's Decision Review Officer (DRO) in March 2010; a transcript of the hearing is of record.  

In September 2012 the Board remanded issues 1-13 to the Agency of Original Jurisdiction (AOJ) for further development.  The Board's action also remanded to the AOJ the issue of entitlement to service connection for a right sciatic disability.  The AOJ thereafter issued a rating decision in March 2013 that granted service connection for radiculopathy of the right lower extremity (claimed as sciatica) and also for radiculopathy of the left lower extremity.  As this represents a grant of the claim for service connection for right sciatic disability that was on appeal, that issue is no longer before the Board.  

In August 2013 the Veteran submitted a Notice of Disagreement (NOD) regarding the June 6, 2013, effective date of service connection for radiculopathy of the left lower extremity that was assigned by the March 2013 rating decision cited above.  As the AOJ has not issued a Statement of the Case (SOC) on that issue, remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  The issue has accordingly been added to the title page.

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the Introduction, the Veteran has submitted an NOD in regard to the effective date of service connection for radiculopathy of the left lower extremity that was assigned by the March 2013 rating decision.  As the AOJ has not issued an SOC on that issue, remand is required.  Manlincon, 12 Vet. App. 238.

In regard to all issues on appeal, the Veteran submitted a Statement in Support of Claim to the RO in October 2012 that enclosed a September 2011 Order of Administrative Law Judge of the Social Security Administration (SSA) by which the Veteran was granted SSA disability benefits effective from October 2008.  The document is silent in regard to the specific disability or disabilities on which the grant of SSA benefits was based.

Where there is actual notice to VA that the appellant is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  Review of the claims file, to include Virtual VA and the Veterans Benefits Management System (VBMS), does not show the AOJ has requested the Veteran's SSA disability file.  Accordingly, remand is required to enable the AOJ to acquire and consider such records.

Therefore, the case is REMANDED to the RO or to the Appeals Management Center (AMC) for the following actions:

1.  Issue to the Veteran an SOC on his claim for entitlement to an effective date earlier than June 6, 2013, for service connection for radiculopathy of the left lower extremity, so that he may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

2.  Obtain the Veteran's SSA disability determination and the records upon which the determination was based.  If the SSA responds in writing that no disability file is available, the negative response should be associated with the claims file or with Virtual VA/VBMS and the Veteran notified of the inability to obtain such records.

3.  Then, the RO/AMC should readjudicate the issues on appeal, based on all evidence received since the SSOC issued in July 2013.  If the benefits sought on appeal remain denied, the RO/AMC should furnish to the Veteran a new SSOC and provide him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



